Case 9:18-cv-80176-BB Document 228-1 Entered on FLSD Docket 06/26/2019 Page 1 of 2




                                                                                                CURRICULUM VITAE
                                                                                                         OF
                                                                                                  Brett A. Roberson
                                                                                               Texas Licensed Qualified Manager &
                                                                                                  Private Investigator # 816698




 POSITION                          Director, AlixPartners, LLP, Dallas, Texas

 EDUCATION                         B.A. in Business Administration and International Studies, Abilene
                                   Christian University


 PROFESSIONAL                      Mr. Roberson has more than nineteen years of experience in
 HISTORY                           information technology and as a forensic investigator and manager.
                                   Beginning in 2005, he has continuously provided computer forensic
                                   consulting and electronic discovery services for many matters. Mr.
                                   Roberson has a wide range of experience with information
                                   technology infrastructure and security, forensic acquisition and
                                   forensic analysis, including computer tampering, contractual disputes,
                                   employment matters, network intrusions, intellectual property theft,
                                   and fraud.

 PROFESSIONAL                      Mr. Roberson has extensive experience providing design and
 EXPERIENCE                        installation of information technology infrastructures and network
                                   security administration. He has provided technical expertise in
                                   criminal and civil investigations. As a Director for a global
                                   consulting firm, Mr. Roberson has been tasked with development of
                                   policies and procedures, case management, quality control
                                   workflows and resource allocation.


 RANGE OF                          Mr. Roberson has performed a variety of services related to computer
 EXPERIENCE                        forensics and investigations. A sample of these includes:
                                        Computer forensics investigations
                                        Detection of intellectual property theft
                                        Analysis of a computer user's actions over specific time periods
                                        Recovery of deleted files
                                        Defensible forensic collection of ESI
                                        Filtering and searching for responsive documents and the de-
                                          duplication of mass ESI
                                        Client site assessment of ESI, assistance with identification of
                                          items potentially responsive to eDiscovery obligations
                                        Remote forensic imaging and analysis




    2101 Cedar Springs Road | Suite 1100 | Dallas, TX | 75201 | 214.647.7500 | 214.647.7501 fax | www.alixpartners.com
Case 9:18-cv-80176-BB Document 228-1 Entered on FLSD Docket 06/26/2019 Page 2 of 2


                                                                                        Brett A. Roberson
                                                                                        PAGE 2




 ACCREDITATIONS                    EnCase® Certified Examiner (EnCE), Guidance Software –
 AND LICENSES                      Recertification in Process
                                   CCE Certification in Process
                                   Licensed Private Investigator, Qualifying Manager - Computer Forensics,
                                   State of Texas (ALIXPARTNERS FORENSIC SERVICES, LLC -
                                   License #A14892)

 ADDITIONAL
 TRAINING AND                      Magnet Axiom Investigations
 EDUCATION                         Apple iOS Mobile Forensics, Blackbag Technologies
                                   Intermediate Apple OSX Hardware and Software Forensics – Blackbag
                                   Technologies
                                   EnCase NTFS, Guidance Software
                                   CISSP Training and Certification (Does Not Possess Cert Post-Expiry)
                                   EnCase Advanced Internet & Email Examinations, Guidance Software
                                   EnCase Internet & Email Examinations, Guidance Software
                                   EnCase Intermediate Computer Forensics, Guidance Software
                                   EnCase Level 1 Computer Forensics, Guidance Software
                                   Interrogation and Elicitation Techniques, BIA
                                   Private Investigations Skip Tracing, Surveillance and Interrogation and
                                   Elicitation Techniques, PIEducation
                                   Intermediate Microsoft SQL Training - LearningTree




    2101 Cedar Springs Road | Suite 1100 | Dallas, TX | 75201 | 214.647.7500 | 214.647.7501 fax | www.alixpartners.com
